DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 03/08/2021. Claim(s) 57, 59-60, 62-64, 67, 69-70, 72-74, 76-78. Claim(s) 1-56, 65 were previously cancelled. Claim(s) 57-64, 66-78 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed amendments to claim(s) on 03/08/2021 to remedy the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 57, 62-63, 67, 72-73, 76-78 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 03/08/2021, Page(s) 13-14 in regards to Claim(s) 66 & 75 have been fully considered but they are not persuasive. 
In response to the Applicant’s Argument, the Examiner respectfully disagrees with the Argument/Remarks and Presents and updated Analysis in this current Official Correspondence. 
Li teaches, suggests and describes detailed methodology similar in concept and scope to the stated claim limitations that include slices of beamed signals. The slices are sent to UE that carry specific information and identifiers. In addition, the beam 
Therefore, Li teaches the broadly claimed limitation of Claim(s) 66 & 75 thus the arguments is not persuasive and this Correspondence is made Final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 57, 62-63, 67, 72-73, 76-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lajoie et al. (US 2011/0107364) and further in view of Van Bemmel Jeroen (CN 103119905 A). 
Re Claim 57, 67 & 76, Lajoie teaches a method comprising: 
receiving content from a service provider during a content service period; (Lajoie; FIG. 1-5; ¶ [0199], [0242]-[0250], [0298]-[0302]; The sending/receiving of content from a service provider during periods of time.) 
identifying a content service break period, the content service break period characterized by a break in transmission of content, from the service provider, intended for user devices; (Lajoie; FIG. 1-5; ¶ [0152]-[0154], [0183], [0193], [0232]; The system determines and insert commercials during content/streaming events onto user devices.) 
Lajoie does not explicitly suggest determining a location of a user device; fetching localized beam-specific content for the location of the user device; and causing delivery of the localized beam-specific content during the content service break period, the delivery of the localized beam-specific content being performed via Xcast to determine a most radio resource efficient delivery mechanism.
However, in analogous art, Van Bemmel Jeroen teaches determining a location of a user device; (Van Bemmel Jeroen; FIG. 1-2; Page(s) 8-9; The system identifiers the location of a user device.) 
fetching localized beam-specific content for the location of the user device; and (Van Bemmel Jeroen; FIG. 1-2, 10-12; Page(s) 2-3, 8-9; The system allow for the fetching of advertisements/content associated with beam communication, based on a user geographic location, that are sent to a use device.) 
causing delivery of the localized beam-specific content during the content service break period, the delivery of the localized beam-specific content being performed via Xcast to determine a most radio resource efficient delivery mechanism. (Van Bemmel Jeroen; FIG. 1-2; Page(s) 9-10; The embodiment(s) detail a system that provides content based on beam communication transmission. Content transmission selection depend on load and condition parameters for best delivery. In addition to the system having the ability to select unicast and broadcasting methods.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lajoie in view of Van Bemmel Jeroen to transmit beam specific content for the reasons of creating a system that has the ability 

Re Claim 62 & 72, Lajoie-Van Bemmel Jeroen discloses the method according to Claim 57, further comprising:
determining a scheduled service break period characterized in that content received from the service provider during a scheduled content service break period is not transmitted; and (Lajoie; FIG. 1-6; ¶ [0232]; A scheduling element for the inserting and the sending of advertisements. Non-advertisement content is not transmitted when advertisement is transmitted.) 
causing replacement of the content received from the service provider during the scheduled content service break period with the beam-specific content. (Van Bemmel Jeroen; FIG. 1-2; Page(s) 2-3, 8-10; The embodiment(s) detail methodology similar in concept and scope to the stated claim limitation that includes the insertion of advertisements to customers who are view content, associated with beam communications.) 

Re Claim 63 & 73, Lajoie-Van Bemmel Jeroen discloses the method according to Claim 57, wherein the localized content is fetched in accordance with the location of the user device. (Lajoie; FIG. 1-20; ¶ [0126], [0261], [0303], [0603]-[0604], [0650], [0691]-0692], [0710]-[0719]; The system receives user location information, in addition to the sending of streamed content associated with the location.) 

Lajoie-Van Bemmel Jeroen discloses the method according to claim 57, wherein said causing delivery of the localized content comprises transmitting the localized content to a base station for distribution to one or more user devices. (Lajoie; FIG. 1; ¶ [0298]-[0301], [0338], [0382]; Employing base stations for the delivery of content.) 

Claim(s) 58-60, 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lajoie et al. (US 2011/0107364), in view of Van Bemmel Jeroen (CN 103119905 A) and further in view of Phillips et al. (US 2016/0073176). 
Re Claim 58 & 68, Lajoie-Van Bemmel Jeroen discloses the method according to Claim 57, yet does not explicitly suggest further comprising: identifying, within a packet marking of the content, an indication of the content service break period.
However, in analogous art, Phillips teaches further comprising: 
identifying, within a packet marking of the content, an indication of the content service break period. (Phillips; FIG. 1, 15; ¶ [0005], [0058], [0077]-[0080]; The disclosure includes identifiable markers for the indication of advertisement insertion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lajoie-Van Bemmel Jeroen in view of Phillips to deliver local content to users via streaming for the reasons of providing targeting advertisements in a multicast/unicast streaming environment. (Phillips Abstract & ¶ [0051]-[0052]) 

 Lajoie-Van Bemmel Jeroen-Philips discloses the method according to Claim 58, further comprising: 
continuing to receive content comprising packet marking from the service provider; (Phillips; FIG. 1-5; ¶ [0078]-[0079]; Receiving markers and indicators.) 
identifying, within the packet marking of the content, an indication of an end to the content service break period; and (Phillips; FIG. 1-5; ¶ [0077]-[0079]; Identifiable stops and markers, insertion points and resumption of content streaming.) 
causing a discontinuance of the delivery of the beam-specific content and resumption of the content from the service provider. (Phillips; FIG. 1-5, 8, 11; ¶ [0077], [0084], [0091]; The end of the advertisement insertion and resumption of content delivery.) 

Re Claim 60 & 70, Lajoie-Van Bemmel Jeroen-Phillips discloses the method according to Claim 59, further comprising: 
identifying, within the packet marking of the content, an indication of an upcoming transition to the content service break period; and (Phillips; FIG. 1-8, 11-12; [0058], [0060], [0074]-[0081], [0084], [0091]; The system identifies when a break in service will occur via packet markers, insertion data.) 
causing initiation of the fetching of the localized content. (Lajoie; FIG. 25; ¶ [0735]-[0743], [0779]-[0792]; The embodiment(s) detail a live streaming function that initiates a multicast session, that includes a process of inserting advertisement.) 

Claim(s) 61, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lajoie et al. (US 2011/0107364), in view of Van Bemmel Jeroen (CN 103119905 A) and further in view of Cedervall et al.  (2011/0083153). 
Re Claim 61 & 71, Lajoie-Van Bemmel Jeroen discloses the method according to Claim 57, yet does not explicitly suggest further comprising: determining a scheduled service break period characterized in that content is not received from the content provider.  
However, in analogous art, Cedervall teaches further comprising: determining a scheduled service break period characterized in that content is not received from the content provider. (Cedervall; FIG. 1-5; ¶ [0055]-[0068]; The cited embodiment(s) define a methodology, system that is similar in concept and scope to the stated claim limitation that includes  a scheduling mechanisms that handles the control and delivery of content from content providers, that include start, stopping, utilization and switching.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lajoie-Van Bemmel Jeroen in view of Cedervall to schedule service interruption of content delivery for the reasons of providing a switching method of a media session transmitted from a server to a user electronic device employing a multicast broadcast. (Cedervall Abstract & Summary)

Claim(s) 64, 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lajoie et al. (US 2011/0107364), in view of Van Bemmel Jeroen (CN 103119905 A) and further in view of Beckman et al. (US 2014/0344344). 
Lajoie-Van Bemmel Jeroen discloses the method according to Claim 57, yet does not explicitly suggest further comprising: determining or receiving information indicative of a particular application being executed at the user device, wherein the localized content is fetched in accordance with the particular application.
However, in analogous art, Beckman teaches further comprising: determining or receiving information indicative of a particular application being executed at the user device, wherein the localized content is fetched in accordance with the particular application. (Beckman; FIG. 1; ¶ [0021]-[0029], [0034]-[0038], [0044]-[0047]; The embodiment(s) include a disclosure with method similar in concept and scope to the current stated limitations, such as the fetching of content and associated data, based on the client application component and the server application component.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lajoie-Van Bemmel Jeroen in view of Beckman to receive information from a device regarding an application for the reasons of optimizing server-side pushing of contents to a client device utilizing a client application and associated data to improve overhead and provisioning. (Beckman Abstract & Summary)

Claim(s) 66 & 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lajoie et al. (US 2011/0107364), in view of Van Bemmel Jeroen (CN 103119905 A) and further in view of Li et al. (US 2013/0286960 A1). 
Re Claim 66 & 75, Lajoie-Van Bemmel Jeroen discloses the method according to Claim 65 yet does not explicitly suggest, further comprising: 3 of 13 LEGAL02/39936451viAppl. No.: 16/476,661Attorney Docket No.: 042933/533653Reply to Office Action of July 17, 2020Amendment dated October 16, 2020mapping, within a sliced 
However, in analogous art, Li teaches further comprising: 3 of 13 
LEGAL02/39936451viAppl. No.: 16/476,661Attorney Docket No.: 042933/533653Reply to Office Action of July 17, 2020Amendment dated October 16, 2020mapping, within a sliced network comprising separate slices of multicast (MC) / broadcast (BC) traffic, the beam-specific content from a localized source to appropriate slices to indicate to a particular application being executed at the user device, that the content is meant for the particular application. (Li; FIG. 1-7, 14-17; ¶ [0077], [0107], [0160]-[0166], [0184]; The embodiment(s) detail methodology similar in concept and scope to the stated claim limitations that include slices of beamed signals. The slices are sent to UE that carry specific information and identifiers. In addition, the beam includes data that identifiers for specific UEs. Furthermore, multicast or broadcast transmission of beams are mapped via a bit map.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lajoie-Van Bemmel Jeroen in view of Li to map slices to network traffic for the reasons of performing coordinated transmission of beam related data to user equipment. (Li Abstract)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457